UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to 000-52621 (Commission file number) MONDO ACQUISITION I, INC. (Exact name of small business issuer as specified in its charter) Delaware 37-1532841 (State or other jurisdictionof incorporation or organization) (IRS Employer Identification No.) 61 Broadway, 32 nd Floor New York, New York10006 (Address of principal executive offices) (212) 930-9700 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of November 12, 2007 – 1,000,000 shares of common stock Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[X]No[] Transitional Small Business Disclosure Format (check one):Yes []No [X] EXPLANATORY NOTE Mondo Acquisition I, Inc., Inc. ("the Company") is filing this Amendment No. 1 to its Quarterly Report on Form 10-QSB for the quarterly period ended September 30, 2007 to include the certifications of the chief executive officer and chief financial officerwhich wereinadvertentlyfiled as one documentwith the filing of the Form 10-QSB. 5 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Mondo Acquisition I, Inc. November 14, 2007 By: /s/Jeffrey J. Fessler Jeffrey J. Fessler President (Principal Executive Officer and Principal Financial and Accounting Officer) 6
